Order filed, December 03, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00688-CR
                                 ____________

                          GARY MARTINS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 176th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1371501


                                     ORDER

      The reporter’s record in this case was due October 14, 2014. See Tex. R.
App. P. 35.1. On October 20, 2014, Gail Rolen filed a motion for extension of
time to file the reporter's record which was granted until November 14, 2014. On
November 18, 2014, she filed a second motion for extension of time to file the
reporter's record which was granted until December 01, 2014, with the notation
that no further extension would be granted absent exceptional circumstances. The
court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Gail Rolen, the substitute court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If does not timely file the record as ordered, we will issue an
order directing the trial court to conduct a hearing to determine the reason for the
failure to file the record.




                                   PER CURIAM